Citation Nr: 0528918	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating at a compensable level 
during the period from September 22, 1998 through March 7, 
1999, and in excess of 10 percent from March 8, 1999 for 
service-connected left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
December 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for a left knee disability, 
osteoarthritis, as secondary to service-connected bilateral 
pes planus with plantar fasciitis of the right foot, and 
evaluated it as zero percent disabling (non-compensable), 
effective November 9, 1992 (the date of the veteran's 
original claim).  The veteran perfected an appeal to this 
decision in April 1998.

By rating decision issued in April 1999, the RO increased the 
disability evaluation for the veteran's service-connected 
left knee disability from noncompensable to 10 percent 
disabling, effective March 8, 1999.

By decision issued in November 2000, the Board, in pertinent 
part, granted the veteran's claim of entitlement to an 
initial disability rating in excess of zero percent for a 
left knee disability, to 10 percent disabling, for the period 
from November 9, 1992, to September 21, 1998; and remanded 
the veteran's claim of entitlement to a disability rating at 
a compensable level for the period beginning September 22, 
1998 and in excess of 10 percent for a left knee disability 
from March 8, 1999.  The Board noted that the evidence of 
record indicated that the veteran began receiving treatment 
for a left knee meniscal tear on September 22, 1998.  Because 
the veteran claimed, in effect, that he was entitled to 
service connection for a left knee meniscal tear as secondary 
to his service-connected left knee disability, the Board 
concluded that this claim was inextricably intertwined with 
the veteran's claim of entitlement to higher disability 
ratings from that date and so it was premature to consider 
the increased rating claim before the RO adjudicated the 
service connection claim in the first instance. 

The RO then took steps to effectuate the Board's grant and 
comply with the remand directives.  In a supplemental 
statement of the case issued to the veteran and his service 
representative in September 2003, the RO concluded that no 
change was warranted in the denial of the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a left knee osteoarthritis from March 8, 1999.

In February 2004, the Board again remanded this case for 
adjudication of the claim of entitlement to secondary service 
connection for a left knee meniscal tear.  Service connection 
for a left knee meniscal tear, rated 10 percent disabling, 
separate and distinct from left knee osteoarthritis, 
effective from November 17, 1998, was thereafter established 
by an April 2005 RO rating decision.  The veteran has not 
expressed dissatisfaction with this grant, its effective 
date, or the rating assigned, and the Board will not address 
such disability further.  The remaining issue for the Board's 
consideration is as stated on the first page of this 
decision.  


FINDINGS OF FACT

1.  During the period from September 22, 1998 through March 
7, 1999, left knee osteoarthritis substantiated by x-ray 
findings was manifested by pain; however there was no 
impairment of range of knee motion.

2.  Left knee osteoarthritis, since March 8, 1999, is 
manifested by complaints of pain with flexion to 85-90 
degrees and extension from -5 to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for osteoarthritis 
of the left knee, during the period from September 22, 1998 
through March 7, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 4.7, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Codes 5003, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee, since March 8, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. 4.7, 4.40, 4.45, 4.59 and Part 4, Diagnostic Codes 
5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an April 1998 statement 
of the case and a supplemental statements of the case dated 
in April 1999, September 2003, and April 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in March 2004 and October 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the 2004 VCAA letters were mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

In February 1997 the veteran underwent knee X-rays at a VA 
medical facility for comparison purposes.  Noted were bony 
densities at the left knee and a small spur off the superior 
patella.

A February 1997 VA examination report notes that the veteran, 
who was semi-retired, worked part-time as a bus driver.  
According to the report, the veteran denied ever having 
problems with his knees until recent years.  He said that his 
knees occasionally bothered him, but had not bothered him in 
the previous two months.  He said that he occasionally used a 
cane when experiencing knee problems and that on other days 
he was able walk a half-mile with no problem.  On examination 
the veteran's gait was not abnormal on short testing.  On 
deep knee bend, the veteran was able to go from the extended 
position to limited posture so that his knees did not reach 
90 degrees flexion ability, but rather knee flexion was 
limited to approximately 75 degrees.  There was no marked 
instability of the knee although crepitus was apparent.  
Lying on the examination table, the veteran performed 
extended leg maneuvers and could raise the extended lower 
extremity, not his side, only 60 degrees above the table when 
complaining of groin pain.  There was no swelling or effusion 
in either knee nor was there evidence of increased mobility 
in either knee as noted.  In conclusion, the examiner said 
that the veteran's knee symptoms were not present that day.  
He said that the history as detailed in his report revealed 
some "lack of detail" as the veteran expressed his symptoms.  
He added that the veteran had transient knee symptoms none of 
which were present at the time of the examination and that 
knee X-rays were unremarkable.  The transient knee symptoms 
were attributed to the veteran's obesity and pes planus.

In an addendum opinion dated October 29, 1997, a VA 
orthopedic surgeon diagnosed the veteran as having 
osteoarthritis of the left knee.  He explained that the 
remark made by the VA examiner in February 1997 to the effect 
that veteran's knee symptoms were transient in nature arose 
from the veteran's plantar fasciitis. He said that plantar 
fasciitis was a painful foot condition that caused gait 
disturbances which in turn would cause flare-ups of knee 
symptoms.

In a December 1997 rating decision the RO granted service 
connection for osteoarthritis of the left knee and assigned a 
0 percent evaluation effective November 9, 1992.

In correspondence dated in April 1998, the veteran said that 
he experienced pain in his left knee daily and frequently.  
He said that the knee throbbed like a toothache and that the 
knee joint was more painful when he became active around the 
house.  He said that the pain receded only when he sat down 
and elevated the leg.  He requested a compensable evaluation 
for the left knee due to pain.

In a September 1998 statement a VA physician wrote that the 
veteran had some knee disability based on symptoms, but no 
disability due to limitation of motion, and that his mild 
degenerative arthritis was "not ratable on its own."

In November 1998 the veteran was evaluated by private 
orthopedic surgeon, Michael Vella, M.D., for left knee pain, 
which he had had for the past 3 months after a twisting 
injury.  There was no visible effusion of the knee although 
mild palpation revealed fluid.  There was pain at the medial 
joint line and on the McMurray's maneuver.  X-ray study 
showed chondromalacia, joint effusion and a mensical tear.  

On file is a November 1998 letter from a private physician, 
James D. Telonis, M.D., who said that the veteran had been 
under his care since 1987 and was currently receiving 
treatment for chronic left knee pain with degenerative 
changes.  The veteran was reported to be unable to perform 
some of the duties of his job as bus driver, because he had 
difficulty going up and down the bus stairs.  It was noted 
that he had stopped taking medication.  Records dated 
November 28, 1998 reflect that he had full range of knee 
motion.  

Copies of private treatment records were also submitted, 
showing that while the veteran was seen with complaints of 
left knee pain in September, October and November 1998, on 
each occasion range of knee motion was reported to be full or 
normal.  

In a February 1999 statement the veteran said that a recent 
MRI of the left knee revealed a torn cartilage and 
significant problems, and that he had lost nearly three weeks 
of work as a result.

At a VA examination on March 8, 1999, the veteran complained 
of experiencing pain in both knees for many years.  He said 
that he was not currently working and had found it 
increasingly difficult to perform his duties as a bus driver 
because it was getting hard for him to move about the bus.  
He said that his current symptoms involved pain in both knees 
and that the left knee was worse.  He said that he was unable 
to stand for too long without experiencing extreme pain in 
his knees and that sitting seemed to bother him in regard to 
his knees.  He said that his knees prevented him from walking 
more than a block or so.  He said that he couldn't climb 
stairs and could not descend stairs without extreme knee 
pain.  He denied being able to kneel, stoop or crawl at all.  
He said that his condition was aggravated by the weather and 
that he experienced frequent flare-ups.  He said that the 
only way to relieve his discomfort was to rest.  He added 
that traveling in a car for over 30 minutes caused knee pain 
and that he was only able to sleep for four hours at a time 
before having to get up.  It was also reported that he was 
unable to exert himself because of his cardiovascular 
disorder.

However, on examination the veteran did not appear to be in 
acute distress.  He was able to ambulate without a limp and 
he got on and off the examination table with ease.  There was 
no evidence of deformity of either knee.  The veteran had 
mild effusion in both knees with rather marked crepitus 
palpable on motion of the knees.  The examiner diagnosed the 
veteran as having degenerative joint disease of both knees.  
He noted that the examination had been conducted during a 
period of quiescent symptoms and that symptoms elicited from 
the veteran were compatible with his diagnosis.  He said that 
during flare-ups of symptoms, which would occur with varying 
frequency, the physical findings of the examination could be 
significantly altered and that quantification of such changes 
would require examination during a flare-up.  Flexion of the 
left knee was to 90 degrees and there was full extension to 0 
degrees.  

VA examination of the left knee in September 2002 noted that 
the veteran had current complaints of pain on the inside and 
the back of his left knee.  It was also noted that he used a 
cane for assistance in walking.  The veteran reported flare-
ups of his knee pain if he happened to twist his knee.  The 
veteran reported that he is unable to stand very long because 
of knee pain.  He expressed a belief that he could walk a 
city block.  He said that he could not kneel, squat, or 
stoop.  On physical examination the veteran was noted to walk 
without a limp.  He moved easily and his balance appeared 
good.  There was no gross deformity or effusion of the knee.  
There was mild crepitus palpable on motion of the knee.  
There was pain on palpation of the anterior medial and 
posterior medial aspects of the knee joint at the joint line.  
Stability of the knee was good in both the anterior and 
medial lateral planes.  Knee flexion was to 85 degrees and 
extension was to 0 degrees.  Pain was experienced at 85 
degrees of flexion.  An x-ray of the left knee was 
interpreted to reveal increasing degenerative change 
particularly of the tibial spines and of the medial joint 
space.  

The examiner stated in response to the Board's November 2000 
remand and specifically to the Board's request that he 
distinguish the left knee symptoms attributable to the 
meniscal tear from those due to arthritis, that such symptoms 
are indistinguishable.  He noted that the semilunar 
cartilages of the knee are affected by degenerative changes 
of the knee joints as well as the articular surfaces, and 
tears of those structures occur as the pathophysiologic 
process advances.  He observed that the veteran is not shown 
by the clinical notes to have any significant injury to the 
left knee other than a twisting injury.  He added that the 
veteran's knee symptoms and his motion restrictions are due 
solely to the degenerative joint disease of which the 
meniscal tear is a component.  He further noted that this 
examination was conducted during a period of quiescent 
symptoms.  He stated that during flare up of symptoms, which 
can occur with varying frequency, the physical findings on 
this examination could be significantly different and that 
quantification of such changes would require an examination 
during a flare up.  He also stated that the veteran's painful 
symptoms as outlined on this examination would require the 
veteran to expend extra energy in completing tasks and hence 
would lead to early fatigue, weakened movements, and 
ultimately to a loss of coordination.

VA outpatient treatment records compiled between April 2001 
and November 2002 show complaints of left knee pain in April 
2001 that was noted to limit walking exercise.  In October 
2002, the veteran presented with complaints of left knee pain 
and a report of decreased swelling.  Physical examination of 
the knees showed no increased warmth or redness, or apparent 
effusion on the left although it appeared larger than the 
right.  There was tenderness over the left medial knee.  Left 
knee degenerative joint disease was the diagnosis.

In January 2003, the veteran was admitted to a private 
medical facility and underwent elective arthroscopy of his 
left knee for internal derangement.  Operative procedures 
consisted of a medial meniscectomy, a lateral meniscectomy, 
and chondroplasty of the patella, the trochlea, the medial 
femoral condyle, and the medial tibial plateau.  The veteran 
was noted in February 2003 to have satisfactory progress 
postoperatively and to remain at work at full duty. 

On a VA examination in July 2003, the veteran's previous 
examiner in September 2002 noted that the veteran had 
complaints of pain in both knees but worse on the left.  The 
veteran reported frequent flare-ups of his knees.  He said 
that has not really had any totally incapacitating episodes 
of knee pain.  The examiner noted that he did not use any 
assistive devices.  The veteran reported difficulty standing 
or walking and said that he was unable to kneel, squat, or 
stoop.  He stated that when he sat or traveled in a car, his 
knees stiffened up considerably.  He further stated that he 
had to get up and walk about frequently after just lying down 
for just a few hours due to pain in his left knee.  He also 
said that he found it very difficult to descend stairs.  
Physical examination of the left knee revealed a very minimal 
varus deformity and mild effusion.  There was tenderness on 
palpation about the medial and lateral borders of the 
patella.  There was rather exquisite tenderness on palpation 
of the medial aspect of the knee at the joint line.  A spur 
was palpable along the medial joint space.  There was 
crepitus palpable on motion of the knee.  Stability of the 
knee was good both in the mediolateral and the anterior 
posterior plane.  The examiner stated that flexion of the 
knee was to 90 degrees of a normal 150 degrees and that 
extension was to a -5 degrees of a normal 0 degrees.  There 
was pain at the extremes of motion.  Quadriceps extension 
strength was 3/5.  Advanced degenerative joint disease of the 
left knee was the diagnosis.  The examiner again noted that 
during flare up of symptoms, which could occur with varying 
frequency, the physical findings on this examination could be 
significantly different and that quantification of such 
changes would require an examination during a flare up.  He 
also stated that the veteran's painful symptoms as outlined 
on this examination would require the veteran to expend extra 
energy in completing tasks and hence would lead to early 
fatigue, weakened movements, and ultimately to a loss of 
coordination.

When seen in August 2003 at a VA outpatient clinic, the 
veteran was noted to have complaints of pain in his legs, 
mostly in the left knee.  He said that he could live with the 
pain or use acetaminophen.  On physical examination, the knee 
was not red or swollen and there was no edema.

The veteran's private physician examined the veteran in 
October 2004 for complaints of left knee dysfunction and/or 
pain.  Examination of the left knee noted it to be very 
tender in the medial aspect of the prepatellar bursa.  There 
was milder tenderness at both joint lines.  The examiner 
noted that left knee range of motion was not suspicious for 
any intraarticular involvement.  Range of motion of the left 
knee was described as nearly normal and limited by pain 
rather than a mechanical block.  Left knee stability 
examination was reported as unremarkable.  There was no 
discreet motor loss; although a diffuse weakness was present, 
possibly related to pain.  Left knee early prepatellar 
bursitis, possibly septic, was the diagnosis.  

The veteran was admitted to a private medical facility in 
October 2004 with a reportedly apparent acute spontaneous 
onset of left knee pain, swelling, and erythema 4-5 days ago, 
not resulting from trauma or overuse.  On musculoskeletal 
examination the veteran's left knee had restricted range of 
motion due to swelling and pain.  Erythema was present over 
the prepatella.  The left malleoli was noted to be tender.  
Septic prepatellar bursitis of the left knee was diagnosed.  
The veteran was prescribed IV antibiotic treatment, which was 
unsuccessful.  He thereafter underwent an arthroscopic 
prepatellar bursectomy of the left knee.  Chronic 
granulomatous collection of material in the prepatella bursa 
directly under the area of swelling and erythema were 
gradually and satisfactorily excised with a power shaver.

Legal Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Analysis

The Board initially notes that by an RO rating action dated 
in April 2004, the veteran is separately rated for residuals 
of a meniscal tear of the left knee associated with 
osteoarthritis under Diagnostic Code 5257, rated as 10 
percent disabling.  That code contemplates such impairment as 
recurrent subluxation or lateral instability.  The veteran 
has not appealed this determination and, thus, this aspect of 
the veteran's left knee disorder is not in appellate status. 

There are additional manifestations of this disability, which 
are different in character, affecting not the ability of the 
knee to maintain position or move smoothly when required, but 
the arc of motion.  As such, the veteran's left knee range of 
motion, as noted consistently on VA examinations to be 
limited by pain, has been separately rated as 10 percent 
disabling under Diagnostic Code 5003-5260, pertaining to the 
rating of degenerative arthritis of the knee, during the 
period prior to September 22, 1998 and beginning March 8, 
1999.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  Where, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  With 
these findings, and occasional incapacitation exacerbations, 
a rating of 20 percent may be assigned.  These ratings will 
not be combined with ratings based on limitation of motion.

Diagnostic Codes 5260 and 5261 govern limitation of leg 
motion.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

As reflected above, the Board earlier granted an increased 10 
percent rating for left knee osteoarthritis for the period 
prior to September 22, 1998.  Such rating was predicated on 
x-ray evidence of arthritis, pain, and noncompensable 
limitation of motion.  Medical evidence compiled during the 
period beginning on that date and ending on March 7, 1999, 
which is currently the focus of appellate review, shows that 
while the veteran continued to complain of knee pain, and 
sought private medical treatment, such was linked to the 
meniscal tear, which is evaluated separately.  On at least 3 
occasions, range of motion of the left knee was described as 
being within normal limits or full.  Moreover, while service 
connection is also in effect for degenerative arthritis of 
the right knee, a compensable rating of 10 percent was 
assigned, effective in September 1998 based on limitation of 
motion.  Assignment of a 10 percent rating based on X-ray 
evidence of involvement of 2 or more major joints without 
limitation of motion is thus not warranted.  Under these 
circumstances, the Board finds no basis upon which to assign 
a compensable rating during the period from September 22, 
1998 through March 7, 1999.    

The veteran's service-connected left knee disability since 
March 8, 1999, is shown by the evidence summarized above, to 
be manifested by clinical findings of limitation of motion, 
pain, and tenderness.

On the veteran's September 2002 VA examination, the veteran's 
left knee stability was good.  Range of motion testing 
disclosed flexion, limited by pain, to 85 degrees and 
extension to 0 degrees.  X-rays revealed increased 
degenerative changes affecting the semilunar cartilages of 
the knee.  Left knee tenderness was noted on VA outpatient 
treatment in October 2002.  When he was examined by VA in 
July 2003, following his elective arthroscopy in January 
2003, stability of the knee remained good.  Left knee flexion 
was to 90 degrees and extension was to -5 degrees.  In 
October 2004, the veteran's private physician described the 
veteran's left knee range of motion as nearly normal noting 
that it was limited by pain.  

In sum, the evidence shows that the veteran suffers from 
chronic left knee pain and corresponding functional loss.  
With respect to functional loss, flexion of the left knee 
limited to 85-90 degrees and extension limited to -5 to 0 
degrees do not satisfy the criteria for a higher evaluation 
under the applicable diagnostic codes.  The Board has 
considered the functional impairment caused by the pain as 
set forth in the Deluca case.  To warrant the next higher 
evaluation of 20 percent the functional impairment must 
result in the equivalent of leg flexion limited to 30 degrees 
or extension limited to 15 degrees.  However, in view of the 
current range of motion findings, which do not warrant even a 
compensable rating under either Diagnostic Code 5260 or 5261, 
the Board finds that the current complaints are included in 
the 10 percent rating.

In sum, the fact that some limitation of flexion is shown, 
together with the veteran's complaints of continued pain, the 
Board finds that the level of impairment resulting from the 
veteran's left knee degenerative joint disease is comparable 
to painful motion of the left knee, for which a 10 percent 
evaluation under Diagnostic Code 5003-5260 has appropriately 
been assigned. See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59. A 
higher than 10 percent evaluation for painful motion is 
simply not warranted in view of the slight degree of actual 
limitation of flexion demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However the veteran has not demonstrated 
any limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria. What the RO has done is assign a 10 percent rating 
under Code 5003-5260 in recognition of the fact that there is 
some limitation of motion with pain under Code 5260. The 
Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 10 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5260 and 5261) 
under Code 5003-5260 is all that is permitted under that 
regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Accordingly, the Board finds that a rating in excess of 10 
percent for arthritis of the left knee is not warranted.  
Furthermore, the Board finds that the current 10 percent 
rating represents the highest rating warranted since March 8, 
1999, and staged ratings from that date are not applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).   
 
ORDER

A disability rating for degenerative arthritis, left knee, at 
a compensable level during the period from September 22, 1998 
through March 7, 1999, or in excess of 10 percent from March 
8, 1999 is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


